 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMidwest Hanger Co. and Liberty Engineering Corp.and United Steelworkers of America, AFL-CIO.Case 17-CA-4331April 27, 1977SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn October 8, 1971, the National Labor RelationsBoard issued its Decision and Order directing thatRespondent make whole certain employees for theirlosses resulting from Respondent's unfair laborpractices in violation of Section 8(a)(3) and (1) of theNational Labor Relations Act, as amended.' OnFebruary 20, 1973, the United States Court ofAppeals for the Eighth Circuit issued its judgmentenforcing the Board's Order.2Respondent's petitionfor certiorari to the United States Supreme Courtwas denied on October 9, 1973.3On June 7, 1974, the Regional Director for Region17 issued a backpay specification and notice ofhearing to which Respondent filed an answer and anamended answer. A hearing was held before Admin-istrative Law Judge Julius Cohn on September 10through 13, and November 11 through 15, 1974, forthe purpose of determining the amount of backpaydue the discriminatees. On May 20, 1975, theAdministrative Law Judge issued a SupplementalDecision in which he found that the discriminateeswere entitled to backpay as set forth in his recom-mended Order.On December 1, 1975,4the Board issued aSupplemental Decision and Order which adopted asits backpay order the recommended Order of theAdministrative Law Judge. On March 3, 1977, theUnited States Court of Appeals for the EighthCircuit issued its judgment enforcing the Board'sOrder with the exception of employee Elaine Peu-kert's backpay award which was remanded to theBoard for the purpose of excluding therefrom theperiod November 6, 1972, to January 22, 1973.5Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theI 193 NLRB 616.2 474 F.2d 1155.3 414 U.S. 823.229 NLRB No. 48National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.In response to the court's remand, we make thefollowing modifications in Peukert's backpay award:As indicated in the Appendix of the AdministrativeLaw Judge's Supplemental Decision, he found, inagreement with the General Counsel's backpayspecification, that Peukert was entitled to grossbackpay in the amount of $1,629 for 11 of the 13weeks in the fourth quarter of 1972.6 However, as thecourt directed the exclusion from that quarter of the8 weeks from November 6 to December 31, 1972, wefind that Peukert's gross backpay amounted to $444for 3 weeks in the fourth quarter of 1972. According-ly, as her net interim earnings of $589 exceeded thegross backpay, Peukert was not entitled to any netbackpay for the quarter.The Administrative Law Judge also found, inagreement with the General Counsel's backpayspecification, that Peukert's gross backpay was$1,953 for the entire 13 weeks in the first quarter of1973. However, as the court directed the exclusionfrom that quarter of the 3 weeks from January I to22, 1973, we find that Peukert was entitled to grossbackpay in the amount of $1,502 for 10 weeks in thatquarter. Accordingly, Peukert's net backpay for thequarter represents the difference between the grossbackpay of $1,502 and the net interim earnings of$1,166, namely, $336.In view of the revised net backpay for the twoquarters in question, we conclude that Peukert's totalnet backpay amounts to $12,557 rather than the$14,048 stated in the Administrative Law Judge'sAppendix. We therefore so amend our backpayorder. We shall also attach hereto a revision of thatportion of the Appendix which pertains to Peukert.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board, in accordance with the remand ofthe United States Court of Appeals for the EighthCircuit, revises its backpay order by reducing the netbackpay for Elaine Peukert from $14,048, to $12,557.4 221 NLRB 911.5 94 LRRM 2878, 81 LC 113.095.1 The gross backpay for the entire quarter would have been $1,926.308 MIDWEST HANGER CO.REVISED APPENDIXYEAR AND GROSSOIIARTER BACKPAYINTERIM EXPENSES NET INTERIMEARNINGS EARNINGSE. PeukertTOTALNAMENETBACKPAY1970197019711971197119711972197219721972197319731973197334123412341234$1,3521,3541,4401,6651,8192,0852,0691,7131,9534441,5021,9531,979667$ NONENONENONE266246186861,0331,3926031,1871,5051,458676$243356211421212114$ NONENONENONE266245946539771,3715891,1661,4841,437662$ 1,3521,3541,4401,6391,1951,4911,416736582NONE3364695425$12,557------ -- 309